UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4135


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ALBERIC OKOU AGODIO,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cr-00061-JKB-1)


Submitted:   October 31, 2016              Decided:   November 3, 2016


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Murray Kamionski, LAW OFFICE OF MURRAY KAMIONSKI, Baltimore,
Maryland, for Appellant. Jefferson McClure Gray, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alberic Okou Agodio appeals the 61-month sentence imposed

following his guilty plea to one count of conspiracy to commit

wire fraud, in violation of 18 U.S.C. § 1349 (2012); one count

of wire fraud affecting a financial institution, in violation of

18 U.S.C. § 1343 (2012); and one count of aggravated identity

theft, in violation of 18 U.S.C. § 1028A(a)(1), (c)(5) (2012).

The Government has moved to dismiss Agodio’s appeal based upon a

waiver of appellate rights in his plea agreement.

       We conclude that the appeal waiver contained in Agodio’s

plea     agreement    is     valid,   as       he   entered   it        knowingly   and

intelligently.        See United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).           Moreover, Agodio’s appeal of his sentence is

barred by his waiver of appellate rights, except for his claim

that his sentence was impermissibly based on his nationality or

race.      United States v. Marin, 961 F.2d 493, 496 (4th Cir.

1992).     Accordingly, we grant the motion to dismiss in part and

dismiss the appeal of the claims not based on nationality or

race.     We also deny the motion to dismiss in part on the ground

that Agodio’s claim of national or racial bias falls outside the

scope of the waiver provision; however, our review convinces us

to affirm the sentence.

       Turning   to    the    nonwaived    issue,      Agodio,      a    West   African

immigrant     who     is     black,   contends        that    his       sentence    was

                                           2
impermissibly based on his nationality or race.                     In support of

this contention, Agodio points to the lesser sentences received

by his coconspirators, who are both white. *                     We find Agodio’s

argument unpersuasive.

      The district court did not reference Agodio’s nationality

or    race   at   the    sentencing   hearing,       and    only    commented      on

Agodio’s status as an immigrant in response to defense counsel’s

and Agodio’s arguments on that subject in mitigation.                        Indeed,

the district court stated that it was imposing a lesser sentence

because Agodio was a deportable alien who would likely serve his

sentence in a higher security prison than others convicted of

similar crimes.          See United States v. DeBeir, 186 F.3d 561,

569-71 (4th Cir. 1999) (recognizing that district court may take

into account adverse impact on incarceration caused by status as

deportable alien).         If not for Agodio’s status as a deportable

alien, the district noted that it would have imposed a lengthier

sentence.

      Furthermore,       the   district   court     considered      the   sentences

imposed on Agodio’s coconspirators in fashioning his sentence

and    thoroughly       explained   its       reasoning    for    arriving    at    a

      *Agodio also argues that he was sentenced as a career
offender under the Sentencing Guidelines and that the career
offender provision has a disproportionate impact on black males.
However, a review of the record reveals that Agodio was not
sentenced under the career offender provision.



                                          3
61-month sentence.        In particular, the district court stressed

that Agodio exhibited a pattern of dishonesty, both before and

during the underlying offenses, and that Agodio’s actions grew

the fraud scheme, increasing the scope and degree of harm to the

victims.      Contrary to Agodio’s protestation, the district court

was not required to impose a sentence that was identical to

those of his coconspirators under 18 U.S.C. § 3553(a)(6) (2012).

See United States v. Simmons, 501 F.3d 620, 623 (6th Cir. 2007)

(“Subsection 3553(a)(6) is concerned with national disparities

among   the    many    defendants   with   similar   criminal       backgrounds

convicted of similar criminal conduct.”).

      For these reasons, we dismiss in part and affirm in part.

We   dispense   with    oral   argument    because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                      4